DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Misnumbered claim 12 been renumbered 11.
Misnumbered claim 13 been renumbered 12.
Misnumbered claim 14 been renumbered 13.
Misnumbered claim 15 been renumbered 14.
Misnumbered claim 16 been renumbered 15.
Misnumbered claim 17 been renumbered 16.
Misnumbered claim 18 been renumbered 17.
Misnumbered claim 19 been renumbered 18.
Misnumbered claim 20 been renumbered 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Coiled Tubing Deployed Fiber Optics Utilizing in Observing Cross-Well Communication During Stimulation”, Sahdev et al. (referred hereafter Sahdev et al.).
Referring to claim 1, Sahdev et al. disclose a method to determine well communication (Abstract), comprising:
generating one or more pressure excitation signals via an electrical pump in a first well, wherein the one or more pressure excitation signals produce one or more response signals based on the one or more pressure excitations signals interacting with a subterranean formation (Figures 1-5; pages 2-3, Description of CT-Deployed Fiber-Optics section; pages 4-5, Project Setup section);
measuring the one or more response signals through transmission of the one or more response signals to a second well with a fiber optic cable, wherein the one or more response signals are measured as time-series data (Figures 3-4 & 10, 19; pages 4-5, Project Setup section);
determining a formation response by processing the one or more response signals with an information handling system (Figures 1-2);
determining a well parameter via one or more sensors (Figure 2 & 5 and 7-9; pages 4-5, Project Setup section); and
performing a treatment operation to influence fracturing and production related communication between the first well and the second well (Figures 5-6, 11, 15, 18, 20, 24; pages 6-10, Individual Stage Observations section; pages 12-14, Stage 3 Observations section; page 15-17, Stages 13 Through 15 section; pages 17-20, Stages 25 Through 27 section). 
As to claim 2, Sahdev et al. disclose a method to determine well communication (Abstract), further comprising measuring the one or more response signals through reflection of the one or more pressure excitation signals in the first well (Figure 5; pages 4-5, Project Setup section; pages 6-10, Individual Stage Observations section). 
Abstract), wherein the information handling system comprises:
a distributed temperature sensing (DTS) system (Figure 2);
a distributed strain sensing (DSS) system (Figure 1); and
a distributed acoustic sensing (DAS) system (Figure 2). 
As to claim 4, Sahdev et al. disclose a method to determine well communication (Abstract), wherein the information handling system is configured to analyze the one or more response signals, wherein the one or more response signals are pressure measurements (Figures 5-6 & 11; pages 4-5, Project Setup section; pages 6-10, Individual Stage Observations section). 
Referring to claim 5, Sahdev et al. disclose a method to determine well communication (Abstract), wherein the DSS system is configured to analyze the one or more response signals, wherein the one or more response signals are strain measurements (Figure 1; pages 2-3, Description of CT-Deployed Fiber-Optics section). 
As to claim 6, Sahdev et al. disclose a method to determine well communication (Abstract), wherein the DSS system is configured to detect fracture growth through an inversion model in real-time, wherein the one or more response signals are dynamic strain measurements (Figures 28-29; page 20, Acoustic Interference – What Is It? Section; pages 21-25, Aggregate Results section). 
Referring to claim 7, Sahdev et al. disclose a method to determine well communication (Abstract), wherein the DAS system is configured to analyze phase, amplitude, frequency, and combinations thereof of the one or more signals, wherein the one or more response signals are acoustic measurements, to detect seismic events wherein stress fields or growing fracture networks generate microseismic events (Abstract; pages 1-2, Introduction section; pages 21-25, Aggregate Results section; Figures 30-34). 
As to claim 8, Sahdev et al. disclose a method to determine well communication (Abstract), further comprising converting the time-series data to frequency domain data using Fast Fourier Transforms (FFT) or wavelet transforms (pages 12-14, Stage 3 Observations section, Figure 19). 
Abstract), wherein the one or more pressure excitation signals comprise a step change in pressure, a time-variant gradual pressure change with varying periodicity, a pressure pulse train with varying delay between pressure pulses, a pressure change induced by a change of a composition of a fluid, and any combination thereof (Figure 5, pages 4-5, Project Setup section; pages 6-10, Individual Stage Observations section; Figures 6 & 11, pages 6-10, Individual Stage Observations section; Figure 15, pages 12-14, Stage 3 Observations section). 
As to claim 10, Sahdev et al. disclose a method to determine well communication (Abstract), further comprising of adjusting an injection rate of the electrical pump to vary the delay between one or more pressure pulse trains (Figures 15 & 18-19, pages 12-14, Stage 3 Observations section; Figure 20, page 15-17, Stages 13 Through 15 section). 
Referring to claim 11, Sahdev et al. disclose a method to determine well communication (Abstract), further comprising of dynamically updating one or more control algorithms for the treatment operation, wherein treatment operation is fracturing a stage (page 15-17, Stages 13 Through 15 section, Figure 20; pages 17-20, Stages 25 Through 27 section, Figure 24). 
As to claim 12, Sahdev et al. disclose a method to determine well communication (Abstract), further comprising:
disposing a tool downhole in the second well using a conveyance, wherein the conveyance includes a fiber optic cable, wherein the tool comprises a receiver and a transmitter, wherein the one or more sensors are disposed on the tool (Figures 1-2; pages 2-3, Description of CT-Deployed Fiber-Optics section; Figures 3-4, pages 4-5, Project Setup section);
measuring the one or more response signals with the receiver or the fiber optic cable (pages 21-25, Aggregate Results section; Figures 30-34); and
transmitting the measured one or more response signals to the information handling system (pages 21-25, Aggregate Results section; Figures 30-34). 
Referring to claim 13, Sahdev et al. disclose a method to determine well communication (Abstract), wherein the one or more sensors are disposed at a surface of the first well, a surface of Figures 1-2; pages 2-3, Description of CT-Deployed Fiber-Optics section; Figures 3-4, pages 4-5, Project Setup section; page 15-17, Stages 13 Through 15 section; pages 17-20, Stages 25 Through 27 section; Figure 20 & 24). 
As to claim 14, Sahdev et al. disclose a method to determine well communication (Abstract), wherein the one or more sensors are along and at the ends of the fiber optic cable (Figures 1-2; pages 2-3, Description of CT-Deployed Fiber-Optics section; Figures 3-4, pages 4-5, Project Setup section; page 15-17, Stages 13 Through 15 section; pages 17-20, Stages 25 Through 27 section; Figure 20 & 24). 
Referring to claim 15, Sahdev et al. disclose a system to determine well communication (Abstract), comprising:
an electrical pump, wherein the electrical pump is fluidly coupled to a first well, wherein the electrical pump is configured to generate one or more pressure excitation signals (Figures 1-5; pages 2-3, Description of CT-Deployed Fiber-Optics section; pages 4-5, Project Setup section);
one or more sensors (Figure 2 & 5 and 7-9; pages 4-5, Project Setup section);
a fiber optic cable, wherein the fiber optic cable is disposed about a second well, wherein the one or more sensors are disposed along and at the ends of the fiber optic cable (Figures 3-4 & 10, 19; pages 4-5, Project Setup section);
an information handling system, wherein the information handling system is disposed at a surface (Figures 1-2), wherein the information handling system comprises:
a distributed temperature sensing (DTS) system (Figure 2);
a distributed strain sensing (DSS) system (Figure 1); and
a distributed acoustic sensing (DAS) system (Figure 2). 
As to claim 16, Sahdev et al. disclose a system to determine well communication (Abstract), wherein the information handling system further comprises:
Figure 1); and
single point sensing systems (Figure 1). 
Referring to claim 17, Sahdev et al. disclose a system to determine well communication (Abstract), further comprising a tool, wherein the tool comprises a transmitter, a receiver, and one or more sensors (Figures 1-2; pages 2-3, Description of CT-Deployed Fiber-Optics section; Figures 3-4, pages 4-5, Project Setup section; page 15-17, Stages 13 Through 15 section; pages 17-20, Stages 25 Through 27 section; Figure 20 & 24). 
As to claim 18, Sahdev et al. disclose a system to determine well communication (Abstract), further comprising a fiber optic cable disposed about the first well, wherein the fiber optic cable disposed about the first well comprises one or more sensors are disposed along and at the ends of the fiber optic cable (Figures 1-2; pages 2-3, Description of CT-Deployed Fiber-Optics section; Figures 3-4, pages 4-5, Project Setup section; page 15-17, Stages 13 Through 15 section; pages 17-20, Stages 25 Through 27 section; Figure 20 & 24). 
Referring to claim 19, Sahdev et al. disclose a system to determine well communication (Abstract), further comprising an electrical blender, wherein the electrical blender is configured to generate the one or more pressure excitation signals in conjunction with the electrical pump (Figures 1-5; pages 2-3, Description of CT-Deployed Fiber-Optics section; pages 4-5, Project Setup section). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864